PER CURIAM: *
Zhong Wang, for himself and on behalf of his wife and their son, has filed a petition for review of the decision of the Board of Immigration Appeals (BIA) denying asylum, withholding of removal, and relief under the Convention Against Torture. Wang contends that he and his family will be persecuted on account of his political opinion if removed to China.
The BIA concluded that Wang’s asylum application was untimely. We lack jurisdiction to review this conclusion. See Zhu v. Gonzales, 493 F.3d 588, 595-96 (5th Cir.2007). We dismiss the petition for review of the denial of asylum. See id. at 602.
To obtain withholding of removal, Wang was required to show a clear probability of persecution in China based at least in part on his political opinion. Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir.2009); Kane v. Holder, 581 F.3d 231, 238 (5th Cir.2009). He has failed to show any past persecution, and his speculative contentions about future persecution do not compel a finding that it is more likely than not that he or his family would be persecuted if removed. See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.1996).
Moreover, Wang offers at best only allegations “of a generalized ‘political’ motive” for any harassment. See INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). He describes his own political views only vaguely as democratic opposition to corruption, and he presents no evidence to compel a finding that his alleged persecutors knew or cared about any particular political opinion of his. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351 (5th Cir.2002). Rather, the record and pleadings indicate that the alleged persecutors’ motives were economic, and Wang points to no evidence that would compel the conclusion that he faces likely persecution “to any extent on account of or motivated by [his] political opinion.” Id.
Wang’s spouse and child cannot be derivative beneficiaries for withholding of removal, and they have not made the requisite individualized showing of entitlement to withholding. See Arif v. Mukasey, 509 F.3d 677, 681-82 (5th Cir.2007). Wang has waived, by lack of briefing, any appeal of denial of relief under the Convention *309Against Torture. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir.2004).
The petition for review of the asylum order is DISMISSED; the petition for review concerning all other relief is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.